IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1687
                            Filed October 14, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ELENITA GAY OWENS CELINDRO,
     Defendant-Appellant.

________________________________________________________________

      Appeal from the Iowa District Court for Hancock County, Colleen D.

Weiland, Judge.



      The defendant appeals her convictions and sentences. AFFIRMED.



      Sarah A. Reindl of Reindl Law Firm Mason City, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik and Tyler J. Buller,

Assistant Attorneys General, and David Solheim, County Attorney, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                            2



MCDONALD, Judge.

      At approximately 1:15 a.m., in an industrial area on the outskirts of Forest

City, a sheriff’s deputy spotted a person standing outside her car in front of a

heating and plumbing business, which was closed for the night. The vehicle was

backed up to the doors of the building with the driver-side door ajar and the trunk

open. Suspicious, the deputy followed the vehicle from that location to a storage

facility and conducted a traffic stop. The defendant, Elenita Celindro, was the

driver of the vehicle. Celindro consented to a canine search of the vehicle but

explained the vehicle belonged to her daughter.              The canine alerted to the

presence of controlled substances.          The deputy searched the vehicle and

smelled a strong odor of freshly cooked methamphetamine. In the trunk of the

vehicle, the deputy found syringes, baggies, a digital scale, a spoon with white

residue on it, and methamphetamine divided up into several different baggies

and containers.    The total quantity of methamphetamine was 1.27 grams.

Following a jury trial, Celindro was convicted of possession of a controlled

substance   with   intent   to   deliver,   in   violation    of   Iowa   Code   section

124.401(1)(c)(6) (2013). She raises several challenges to her conviction.

      Celindro argues the district court should not have allowed the deputy to

testify about the facts and circumstances surrounding the stop of the vehicle.

She argues the probative value of testimony related to the stop is outweighed by

the danger of unfair prejudice. See Iowa R. Evid. 5.403. We conclude Celindro

failed to preserve error on the issue. Celindro filed a motion in limine to exclude

the testimony. The district court appears to have denied the motion. At trial, the
                                          3



defendant failed to object to the testimony. “Generally, the district court’s ruling

on a motion in limine is not subject to appellate review because the error, if any,

occurs when the evidence is offered at trial and is either admitted or refused.”

See Wailes v. Hy-Vee, Inc., 861 N.W.2d 262, 264 (Iowa Ct. App. 2014). “Thus,

‘error claimed in a court’s ruling on a motion in limine is waived unless’ the error

is preserved at trial when the evidence is offered.”         See id.    “There is an

exception to this general rule, however[, . . . w]here the district court’s ruling on a

motion in limine is unequivocal, ‘the decision on the motion has the effect of an

evidentiary ruling’ and thus preserves the issue for appellate review.” Id. The

district court’s ruling here was not unequivocal, and we thus conclude error was

not preserved.

       The defendant contends the district court abused its discretion by allowing

the sheriff’s deputy to testify outside the scope of the minutes of testimony.

Specifically, Celindro contends the district court abused its discretion in allowing

the deputy to testify the items found in the trunk of the vehicle were consistent

with the intent to deliver the controlled substance.         Iowa Rule of Criminal

Procedure 2.5(3) provides “the minutes of evidence . . . shall consist of . . . a full

and fair statement of the witness’ expected testimony.”              “Compliance is

mandatory, not as a matter of ritual, but in order to ‘fully and fairly’ apprise a

criminal defendant of the testimony to be expected at trial. The minutes must

alert defendant generally to the source and nature of the evidence against him.”

State v. Musso, 398 N.W.2d 866, 868 (Iowa 1987) (citation omitted). “When the

minutes fail to adequately do so to defendant’s prejudice a reversal will follow.”
                                        4



Id. “When the challenged minutes, though incomplete, put defendant on notice

of the necessity of further investigation of the witness’ probable testimony,

reversal need not follow admission of matters they do not disclose.” Id.

      We conclude the district court did not abuse its discretion in allowing the

challenged testimony.     First, the district court actually sustained Celindro’s

counsel’s objection to the testimony and disallowed the deputy from testifying

whether the specific items seized supported an inference of intent to deliver in

this case.   The district court did allow the officer—based on his training,

experience, and education—to testify regarding the kinds of items, generally, that

would be associated with the delivery of controlled substances. Second, the

minutes of testimony provided fair notice of the deputy’s testimony. The minutes

provided the deputy “will testify regarding his training, experience, and education

in law enforcement.” The minutes further provided the deputy “will testify to the

report made of this incident, a copy of which is attached and incorporated

herein.” The incorporated report details the facts and circumstances surrounding

the stop, the contraband and controlled substances found in the vehicle, and the

conversations between the deputy and Celindro, including their conversation

regarding their past experience with each other in another controlled substance

investigation. The deputy’s testimony fell within the general description of the

expected testimony set forth in the minutes. See State v. Bennett, 503 N.W.2d

42, 47 (Iowa Ct. App. 1993).

      Finally, the defendant challenges the sufficiency of the evidence

supporting her conviction. We review a challenge to the sufficiency of evidence
                                          5



for correction of errors at law. See State v. Showens, 845 N.W.2d 436, 439

(Iowa 2014). We “consider all of the record evidence viewed in the light most

favorable to the State, including all reasonable inferences that may be fairly

drawn from the evidence. We will uphold a verdict if substantial record evidence

supports it.” Id. at 439–40 (citation omitted) (internal quotation marks omitted).

“If a rational trier of fact could conceivably find the defendant guilty beyond a

reasonable doubt, the evidence is substantial.” State v. Thomas, 561 N.W.2d 37,

39 (Iowa 1997).     But “[e]vidence that raises only ‘suspicion, speculation, or

conjecture’ is not substantial evidence.” Id. (citation omitted).

       When viewed in the light most favorable to the verdict, we conclude there

is substantial evidence in support of the verdict. The defendant was stopped in

the middle of the night in an isolated industrial area. Her stated reason for being

there (to pay her storage facility bill) made no sense. The deputy discovered

methamphetamine in two separate containers inside the trunk of the vehicle the

defendant was driving. The defendant was the only person in the vehicle. The

deputy saw her minutes prior to the stop standing outside the vehicle with the

trunk open. The methamphetamine was divided into separate containers, from

which the jury could infer the methamphetamine was packaged for sale. The

methamphetamine was pasty and tacky, indicating it was recently cooked. The

deputy also found scales and baggies, which are consistent with drug trafficking.

See State v. Sykes, 412 N.W.2d 578, 585 (Iowa 1987) (holding scales and

plastic bags supported inference of intent to deliver); State v. See, 532 N.W.2d

166, 169 (Iowa Ct. App. 1995) (“The quantity and packaging of a controlled
                                      6



substance may be indicative of an intent to deliver.”).      We acknowledge

Celindro’s argument that the State’s case included circumstantial evidence, but

“[i]ntent may be established by circumstantial evidence.” See, 532 N.W.2d at

169. We further acknowledge Celindro’s testimony that she had no knowledge of

the methamphetamine in the trunk of the vehicle and that her daughter was in a

drug treatment facility for methamphetamine addiction. “[W]hen the testimony is

disputed or, if undisputed, when different inferences may be drawn from it, the

question is one of fact for the jury.” Sykes, 412 N.W.2d at 584. We decline to

disturb the jury’s verdict.

       AFFIRMED.